ORDER
PER CURIAM.
The Missouri Gaming Company, d/b/a Argosy Riverside Casino (Argosy) has its place of business in Platte County. The Platte County assessor’s office assessed Argosy’s personal property, some of which Argosy believed was double assessed. Argosy appealed the assessor’s decision to the Platte County Board of Equalization. The appeal was filed well past the time for appeal as set forth in § 137.385, RSMo 1994. Argosy contends that it has a right of appeal pursuant to § 138.100.2, RSMo 1994, and faults the assessor’s office for its failure to file its appeal on time under § 137.385, RSMo 1994, because the assessor’s office sent it an incorrect notice. The matter was appealed to the State Tax Commission which held that Argosy was not double assessed and that Argosy had not filed its appeal timely. A memorandum explaining our decision has been furnished the parties. We affirm. Rule 84.16(b), V.A.M.R.